Citation Nr: 0919946	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 7, 2006.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

In July 2006, this issue of entitlement to service connection 
for PTSD was remanded to the RO for further development.  The 
case was subsequently readjudicated in February 2009.  As the 
outcome remained unfavorable for the Veteran, this case has 
returned to the Board for appellate review.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has PTSD related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in March 2003 and August 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, in the March 2003 notice, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection for PTSD.  He was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  

In the August  2006 notice, the RO informed the Veteran of 
the process by which disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the August 2006 notice was delivered after the 
rating decision, the AOJ subsequently readjudicated the 
claims based on all the evidence in the February 2009 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2006, the Board remanded the claim to the Appeals 
Management Center (AMC) to obtain additional evidence.  The 
Veteran testified to incidents aboard the U.S.S. Hector and 
U.S.S. Ajax.  The AMC contacted the National Archives and 
Records Administration (NARA) to obtain copies of the deck 
logs for each vessel.  By correspondence dated in May 2007 
and June 2008, the AMC was notified that there was no mention 
of the events reported by the Veteran in either deck logs.  
The Board is satisfied that reasonable efforts have been made 
to obtain the requested records.  Therefore, no further 
attempts are necessary to obtain evidence in this case.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires:  (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  The DSM-IV sets forth 
specific criteria which must be met to establish a diagnosis 
of service connection for PTSD.  These are:  

A.  The person has been exposed to a traumatic event in which 
both of the following were present:

(1) the person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the 
person's response involved intense fear, helplessness, 
or horror. . . .

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways:

(1) recurrent and intrusive distressing recollections of 
the event, including images, thoughts, or perceptions; 
(2) recurrent distressing dreams of the event; (3) 
acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening or 
when intoxicated); (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or (5) 
physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of 
the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse 
recollections of the trauma; (3) inability to recall an 
important aspect of the trauma; (4) markedly diminished 
interest or participation in significant activities; (5) 
feeling of detachment or estrangement from others; (6) 
restricted range of affect (e.g., unable to have loving 
feelings); or (7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, children, or 
a normal life span).

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:

(1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

The credible supporting evidence required to confirm a 
stressor will vary depending on whether the Veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the Veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related to 
combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002).  The legislative history of this provision, as cited 
by the Court of Appeals for Veterans Claims, explains that 
this is because "the absence of an official record of care 
or treatment in many of such cases is readily explained by 
the conditions surrounding the service of combat Veterans."  
Arms v. West, 12 Vet. App. 188 (1999).  

Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (2008), requires 
that a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran claims that he has PTSD related to stressors 
experienced in service.  The Veteran did not receive any 
decorations or medals related to combat service and there is 
no indication in his official service records, including his 
DD-214 that he participated in combat.  The Board finds that 
he did not participate in combat.  At his personal hearing 
before the Board, the Veteran described two major stressors 
in service.  The Veteran contends that while loading 
ammunition onto smaller ships he witnessed a near amputation.  
He relates another stressful event as observing someone 
following a near electrocution.  At his February 2006 
hearing, the Veteran testified that he did not personally 
witness this event, but saw the aftermath.  (See hearing 
transcript, page 8).  He contends that he still smells 
burning flesh as a result.  

Post-service records reflect treatment for depression and 
PTSD.  In December 2001 the Veteran reported being under a 
lot of stress due to recent deaths of family members, 
including his mother.  The diagnosis was depression, and he 
was referred for a mental health consultation.  In March 2002 
at the VA outpatient clinic in Bakersfield, the Veteran 
reported feeling depressed since he was laid-off.  He stated 
that he gets angry easily and could not sleep or concentrate.  
He also said he felt like he had no hope and as if he lost 
everything.  Again, he was not treated for or diagnosed with 
PTSD.  The diagnosis was major depressive disorder.  

By May 2002, the Veteran's VA outpatient records reflected a 
diagnosis as PTSD.  The VA psychiatrist noted complaints of 
social withdrawal, panic attacks, nightmares and flashbacks.  
The Veteran arrived with complaints regarding the medication 
he was previously prescribed for depression.  It appears his 
medication was changed along with his diagnosis.  In August 
2002, the Veteran continued to relate his depressive symptoms 
to the deaths of his family members.  At no time, did the 
Veteran report any of his symptoms were due to an in-service 
incident.    

In November 2002, was the first instance in which the Veteran 
reported experiencing dreams, pain, anger and flashbacks as a 
result of his Vietnam service.  The Veteran denied 
hallucinations, suicidal thoughts and delusions.  He reported 
crying spells, social withdrawal and nightmares.  The VA 
psychiatrist's impression was PTSD.  By letter also in 
November 2002, it was reported that the Veteran experiences 
intrusive distressing recollections of the Vietnam War 
including images, thoughts and perceptions.  The psychiatrist 
stated the Veteran persistently dreams of frightening and 
threatening experiences over the combat zone.  It was 
concluded that the Veteran is unable to maintain gainful 
employment and maintain attention and concentration as a 
result of his PTSD.  
 
The Veteran underwent a VA examination for PTSD in December 
2008, but was not diagnosed with PTSD.  The claims folder was 
made available during the examination.  The examiner 
questioned the Veteran about his mental and physical 
competencies, and felt the Veteran's thought process and 
communication did not evidence clinical impairment.  The 
examiner noted that the Veteran's primary focus was on his 
financial situation, and that he felt he needed help from VA.  
As far as evidence of PTSD, he denied suicidal or homicidal 
ideation, intent or plan.  The Veteran's thought process was 
linear and goal directed.  He reported waking up at night due 
to prostate problems, and not from nightmares of his service 
experience.  He described his hypervigilance about people on 
the street as related to social conditions in the news and 
not trusting people.  The Veteran did not relate his 
carefulness concerning people to his military experiences.  
As far as his marital problems, the Veteran described 
personality issues unrelated to service.  The examiner noted 
that following his discharge from service, the Veteran worked 
as a security guard and carried a gun for a few years.  The 
examiner's assessment was major depression unrelated to 
service.  

As stated, service connection for PTSD requires that 
diagnoses of mental disorders conform to the DSM-IV.  This 
includes evidence that a diagnosis be made based on a 
credible claimed in-service stressor(s), unless the Veteran 
served in combat.  Based on the formal findings issued by the 
NARA, there is no evidence in the deck logs that either an 
electrocution or near amputation took place during the 
Veteran's service.  His service personnel records did not 
verify any incidents of attacks involving the Veteran or his 
unit.  The Veteran's MOS does not indicate, nor has he 
alleged, that his responsibilities included manning the 
weapons or launching missiles in combat.  There is no 
convincing, credible evidence of record that an in-service 
stressor incident took place.  

The VA psychiatrist in November 2002 made a diagnosis of 
PTSD, but there was no reference to the stressors that 
precipitated the diagnosis other than recollections of the 
Vietnam War and experiences over the combat zone.  However, 
the Veteran does not claim that his PTSD is combat-related.  
Reference was not made to specific criteria of DSM-IV and the 
medical report is not as thorough as the latter VA 
examination report.  There is no evidence of a mental status 
interview conducted in 2002 where the diagnostic status for 
Axis I through V was provided by the psychiatrist.  The Board 
is not required to accept a physician or other health 
professional diagnosis of PTSD that is based on 
uncorroborated account of the Veteran's active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The 
Board finds the 2008 VA examiner's opinion more probative 
since it was based on the Veteran's history, records and 
evaluation.  It cited to the Veteran's claimed stressors and 
discussed why the Veteran did not meet the criteria for a 
diagnosis of PTSD.  

The Veteran claim that service caused PTSD is not supported 
by the overall evidence.  The Board is bound by the governing 
statutes and regulations, which require that in claims for 
service connection for PTSD, the diagnosis must be in 
accordance with DSM-IV.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for PTSD must 
be denied.

As far as the Veteran's diagnosis for major depressive 
disorder, the Veteran does not contend and the record does 
not show that major depressive disorder had its onset or is 
otherwise related to active duty.  In fact, the Veteran 
related his depressive symptoms to the death of several 
family members including his mother and cousin.  Post-service 
treatment records show that he was first diagnosed with 
depression in 2002, or more than 31 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran has PTSD.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the issue of entitlement to service connection for PTSD.  
This claim must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


